             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                           No. 4:16-CR-00019-01

                                                    (Judge Brann)
      v.

TROY RYEHEE BROWN,

           Defendant/Petitioner.

                                    ORDER

     AND NOW, this 25th day of January 2019, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Defendant/Petitioner Troy Ryehee Brown’s Petition for Writ of

           Habeas Corpus, June 18, 2018, ECF No. 955, is DISMISSED.

     2.    No certificate of appealability shall issue.


                                             BY THE COURT:



                                             s/ Matthew W. Brann
                                             Matthew W. Brann
                                             United States District Judge
